Citation Nr: 1016222	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-06 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected post-operative 
lumbar laminectomy.

2.  Entitlement to service connection for peripheral 
neuropathy of the feet, to include as secondary to service-
connected post-operative lumbar laminectomy.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2006 and March 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which, inter alia, 
denied the Veteran's claims for service connection for 
depression, to include as secondary to service-connected 
post-operative lumbar laminectomy; for service connection for 
peripheral neuropathy of the feet, to include as secondary to 
service-connected post-operative lumbar laminectomy; and for 
reopening the claim for entitlement to service connection for 
hypertension.

The issue of entitlement to service connection for peripheral 
neuropathy of the feet, to include as secondary to service-
connected post-operative lumbar laminectomy, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence 
of a nexus between his depression and his service-connected 
disabilities, including his service-connected post-operative 
lumbar laminectomy.

2.  In an April 2004 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
hypertension.  The Veteran was notified of the decision and 
of his appellate rights.  However, the Veteran failed to file 
a notice of disagreement (NOD) within one year of the rating 
decision.

3.  The evidence associated with the claims file subsequent 
to the April 2004 rating decision is either cumulative or 
redundant of evidence previously considered, and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
Veteran's claim for entitlement to service connection for 
hypertension, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
his depression is proximately due to his service-connected 
post-operative lumbar laminectomy.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.  The April 2004 rating decision, denying service 
connection for hypertension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

3.  The evidence associated with the claims file subsequent 
to the April 2004 rating decision is not new and material, 
and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Letters dated May 2005, August 2005, and September 2006, 
provided to the Veteran before the April 2006 rating decision 
and the March 2007 rating decision, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his claim, what VA would do and had done, 
and what evidence he should provide.  The May 2005, August 
2005, and September 2006 letters also informed the Veteran 
that it was his responsibility to help VA obtain medical 
evidence or other non-government records necessary to support 
his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for hypertension, the notice letter 
provided to the Veteran in May 2005 included the criteria for 
reopening a previously denied claim, and informed the Veteran 
that his claim had been denied because hypertension was 
neither incurred in nor caused by his military service.  The 
Veteran was informed that, to be considered new, the evidence 
must be in existence and be submitted to VA for the first 
time.  The Veteran was also informed that, to be considered 
material, the additional evidence must pertain to the reason 
the claim was previously denied.  The May 2005 notice letter 
also provided the Veteran with the criteria for establishing 
service connection.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in September 2006, prior to the 
March 2007 rating decision.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis:  Service Connection for Depression, to Include as 
Secondary to Service-Connected Post-Operative Lumbar 
Laminectomy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the claimed disability with 
the service-connected disability).  In short, in order to 
establish entitlement to service connection on this secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability. 
 Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Board notes that the provisions of 38 C.F.R. § 3.310 have 
been amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The threshold criterion for service connection, on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Board will consider all mental health disabilities raised 
by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (the scope of a mental health disability claim 
includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The Veteran's post-operative laminectomy has been service-
connected since January 1982.  As of August 1999, the Veteran 
receives a 40 percent disability rating for that condition.

The Veteran contends in his May 2005 claim that he has 
depression secondary to his back condition.  In a September 
2006 letter, the Veteran writes that "I suffer from 
depression, due to the medication my doctor prescribed for 
depression," but in light of the Veteran's other statements, 
the Board assumes that the Veteran meant that his depression 
is due to his prescribed medication for his back condition.  
In his March 2008 substantive appeal, the Veteran requests an 
increase in compensation for his back condition, which the 
Board construes as encompassing his claim for service 
connection for depression as secondary to his back condition.

The Veteran's service treatment records show that, in his 
April 1963 enlistment examination, the Veteran checked a box 
indicating that he did not have, and had never had, 
"depression or excessive worry."  On clinical evaluation, 
the Veteran was found to be psychiatrically normal.  In March 
1964, the Veteran again checked a box indicating that he did 
not have, and had never had, "depression or excessive 
worry;" no accompanying clinical evaluation of his 
psychiatric status was done at that time.  In a September 
1965 examination, the Veteran checked a box indicating that 
he had "depression or excessive worry," and told the 
clinician that he has had excessive worry since September 
1964; on clinical evaluation, the Veteran was again found to 
be psychiatrically normal, and the clinician added that the 
Veteran had "no psychiatric disorder."  In May 1966, the 
Veteran again checked a box indicating that he had 
"depression or excessive worry."  On clinical evaluation, 
the Veteran was found to be psychiatrically normal, and the 
clinician specified that the Veteran had "no 
neuropsychiatric disease."

Following service, a private physician at the Vanderbilt 
University Medical Center (Vanderbilt) diagnosed the Veteran 
with recurrent anxiety in May 2002, but did not identify the 
source of that condition.  In 2004, a Vanderbilt clinician 
found that the Veteran had intermittent anxiety which was 
relieved by prescription medications, and no depression.  The 
following year, the clinician found that depression was 
present.  Another private physician at Vanderbilt diagnosed 
the Veteran with anxiety and depression in January 2007, but 
did not provide an etiological opinion.

A VA mental health clinician diagnosed the Veteran with 
depression in July 2006, which he attributed to the Veteran's 
general medical condition (GMC) and marital discord.  He 
noted that the Veteran had a prior history of depression due 
to chronic pain, and found that he had a Global Assessment of 
Functioning (GAF) score of 45.

A VA psychiatrist evaluated the Veteran in September 2006, 
and diagnosed him with depression secondary to his GMC and a 
mental disorder.  He prescribed medication for the Veteran's 
depressed mood and anxiety.  That VA psychiatrist reevaluated 
the Veteran in October 2006, and noted that he was scheduled 
for surgery for an aortic aneurysm and valvular disease of 
his heart.  The psychiatrist diagnosed the Veteran with 
depression secondary to his GMC, and continued his 
medication.  In July 2007, that VA psychiatrist found that 
the Veteran "has multiple physical problems which [are] 
limiting his functioning level," and again opined that he 
has depression secondary to his GMC.

A VA psychiatry resident and a VA staff psychiatrist found in 
September 2007 that the Veteran had a mood disorder secondary 
to (2/2) his GMC.  They found that his GAF score was 65.  In 
January 2008, a VA psychiatry resident and a VA staff 
psychiatrist noted that the Veteran had last undergone 
psychotherapy at the VA facility in September 2007, and that 
he was taking prescription pain medications for management of 
his back pain.  They again diagnosed the Veteran with a mood 
disorder secondary to his GMC, and assigned a GAF score of 
55.

In November 2008, a VA psychiatry resident noted that the 
Veteran reported having brief periods of sadness and crying 
spells, as well as long periods of sleep (up to 18 hours per 
day), due to his constant severe back pain (status-post 3 
back surgeries), chronic heart failure (CHF), asthma and 
frequent pneumonias, anemia, and multiple pain medications.  
The Veteran also stated that he is in the process of getting 
a divorce, and that he was mistreated while in jail.  The VA 
psychiatry resident diagnosed the Veteran with a mood 
disorder secondary to his GMC, and assigned a GAF score of 
55.

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA and Vanderbilt clinicians noted 
above are so qualified, their medical opinions constitute 
competent medical evidence.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the VA clinicians' diagnoses of depression and a 
mood disorder, combined with their etiological opinions that 
those conditions are secondary to his GMC, provides 
sufficient probative evidence on which to grant the Veteran's 
claim.  38 C.F.R. § 3.102.  This determination is buttressed 
by the clinicians' specific listing of the Veteran's back 
disability as part of his disability profile in their January 
2008 and November 2008 reports.  Moreover, the Veteran has 
maintained a 40 percent disability rating for his service-
connected back disability since August 1999, which further 
indicates that it constitutes a significant aspect of his 
GMC.

Significantly, 38 C.F.R. § 3.310(a) does not require that a 
service-connected disability be the sole cause of another 
condition in order to warrant service connection on a 
secondary basis.  Rather, it provides that a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  In this case, 
the Veteran's depression and mood disorder are due to his 
GMC, of which VA clinicians found the Veteran's back 
disability to be a part.

Analysis: Whether New and Material Evidence has been Received 
to Reopen a Claim for Entitlement to Service Connection for 
Hypertension

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Once the 
definition of new and material evidence is satisfied and the 
claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for 
hypertension in an August 1999 rating decision, and the basis 
of the denial was that there was "no objective medical 
evidence showing hypertension was in any way related to his 
active military service."  The Veteran did not file a timely 
substantive appeal (VA Form 9 or equivalent) in response to 
the April 2000 statement of the case.  Therefore, the August 
1999 rating decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. 
§§ 3.104(a), 20.1103.

The Veteran filed a claim to reopen for service connection 
for hypertension in September 2003, and the claim to reopen 
was denied in an April 2004 rating decision because the 
evidence was not new and material.  The Veteran did not 
submit a timely notice of disagreement in response to the 
April 2004 rating decision.  Therefore, the April 2004 rating 
decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The evidence of record at the time of the April 2004 rating 
decision included the Veteran's service treatment records, a 
September 1998 VA examination report, and his then-current 
private treatment records.  In determining whether new and 
material evidence has been submitted, it is necessary to 
consider all evidence since the last time the claim was 
denied on any basis.  Evans, supra.  The April 2004 rating 
decision represents the last time his claim for hypertension 
was denied.

In written correspondence dated in May 2005, the Veteran 
requested, in pertinent part, to reopen his previously denied 
claim for hypertension.

Pursuant thereto, VA has obtained VA treatment records 
through November 2008; private treatment records identified 
by the Veteran through April 2007; and additional statements 
from the Veteran.  Although such evidence is new, it is not 
material because it does not pertain to the reason that the 
claim was previously denied.  38 C.F.R. § 3.156(a).  
Specifically, evidence of a diagnosis of hypertension-as in 
post-service treatment records dated December 1977, November 
1993, January 1998, May 2002, July 2003, September 2003, 
April 2004, May 2005, June 2005, March 2006, July 2006, 
January 2007, and February 2007-does not show that said 
condition began during, or is related to, the Veteran's 
military service.  None of the evidence obtained after the 
April 2004 rating decision showed any link between the 
Veteran's hypertension and his time in service.

Additionally, in a May 2005 report, a private clinician notes 
that the Veteran "is appealing the VA's decision to refuse 
his disability [claim for hypertension,] and the patient 
states that his hypertension was a known problem at the time 
he was discharged from the service."  A report from a 
private clinician dated the following month likewise 
indicates that the Veteran reported that his hypertension 
dates to his years in service.  While the credibility of new 
evidence is to be presumed when determining whether it is new 
and material, the Board notes that the wholly unsubstantiated 
assertions by the Veteran do not constitute evidence.  
Justus, supra.  Indeed, although his service treatment 
records were considered prior to the last final denial of the 
claim, and as such are not to be assessed for the purpose of 
determining new and material evidence, they do include a May 
1966 separation examination in which the Veteran's vascular 
system was found to be normal on clinical evaluation, and the 
Veteran's own checkmark next to a box indicating that he did 
not have, and had never had, "high or low blood pressure."

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the April 2004 rating decision 
that was not previously submitted to agency decisionmakers, 
when considered with the previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
a claim for service connection for hypertension.

Because the additional evidence submitted by the Veteran does 
not relate to an unestablished fact that is necessary to 
substantiate his claim for service connection for 
hypertension, the Board finds that the evidence associated 
with the claims file subsequent to the April 2004 rating 
decision is not new and material, and a previously denied 
claim for service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for depression, as secondary to service-
connected post-operative lumbar laminectomy, is granted.

New and material evidence has not been received, and a 
previously denied claim for service connection for 
hypertension is not reopened.  The appeal is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for peripheral neuropathy of the feet, to include as 
secondary to service-connected post-operative lumbar 
laminectomy.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.

In this case, there is competent medical evidence of a 
diagnosis of peripheral neuropathy of the feet, as shown in 
records dated July 2000, September 2000, 2004, and March 
2006.  Additionally, the Veteran's DD Form 214 indicates that 
he earned a parachutist badge, and his service treatment 
records confirm that he attended jump school.  Furthermore, 
the Veteran alleges that his peripheral neuropathy of the 
feet was caused by his service-connected back condition.  
Consequently, a VA examination is warranted.

On remand, the Veteran should be scheduled for an 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his peripheral neuropathy of 
the feet.  The claims file should be made available to, and 
be reviewed by, the examiner in connection with the 
examination, and the report should so indicate.  All 
indicated tests and studies should be undertaken.  The 
examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's peripheral neuropathy of the feet was 
caused or aggravated by his time in service.  The examiner 
should also express an opinion as to whether it is at least 
as likely as not (meaning 50 percent or more probable) that 
the Veteran's peripheral neuropathy of the feet was caused or 
aggravated by his service-connected back disability.  
Rationale for opinions expressed should be given in detail.  
If it is not possible to provide an opinion, the examiner 
should provide a rationale for why he cannot express an 
opinion in either the affirmative or the negative.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his peripheral neuropathy of 
the feet.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's 
peripheral neuropathy of the feet was 
caused or aggravated by his time in 
service.  The examiner should also express 
an opinion as to whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the Veteran's peripheral 
neuropathy of the feet was caused or 
aggravated by his service-connected back 
disability.  Rationale for opinions 
expressed should be given in detail.  If 
it is not possible to provide an opinion, 
the examiner should provide a rationale 
for why he cannot express an opinion in 
either the affirmative or the negative.

2.  After competition of the above, the 
AOJ should readjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy of the feet, to 
include as secondary to service-connected 
post-operative lumbar laminectomy.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


